JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed March 14, 2011, be affirmed. After notice and consideration of his response to the court’s order to show cause, the district court acted within its discretion in enjoining Derian Douglas Hickman from proceeding in forma pau-peris in the district court based on the court’s determination that his persistent filings of frivolous complaints are harassing to the court. See 28 U.S.C. § 1915(a); Hurt v. Social Security Admin., 544 F.3d 308 (D.C.Cir.2008) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.